Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00037-CR

                                  George Cristobal RIVAS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 412633
                        Honorable Timothy Johnson, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 23, 2014.


                                              _____________________________
                                              Karen Angelini, Justice